OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

   JOHN     CORNYN




                                              February 20,200l



The Honorable Clyde Alexander                            Opinion No. JC-0343
Chairman, Committee on Transportation
Texas House of Representatives                           Re: Applicability of the weight limits in chapters
P.O. Box 2910                                            621 and 622 of the Transportation Code to ready-
Austin, Texas 78768-2910                                 mixed concrete trucks (RQ-0285-JC)


Dear Representative     Alexander:

         You have asked this office to consider the relation of two sections of the Transportation Code
- section 621.102, which authorizes the Texas Transportation Commission to set load limits on
particular highways and roads, and section 622.012, which sets a maximum weight for ready-mixed
concrete trucks.’ See TEX. TRANSP. CODE ANN. 99 621.102,622.012 (Vernon 1999). You ask, in
effect, whether a ready-mixed concrete truck which has a “gross load . . . not heavier than 69,000
pounds,” see id. 8 622.012(b), may pass over every state highway or farm or ranch road, even those
for which the commission has set a lower weight limit, so long as the owner has filed a surety bond
with the Department of Transportation in accordance with section 622.013 of the Transportation
Code.2 We conclude, in accordance with the long-standing interpretation of the Texas Department
of Transportation and the Texas Department of Public Safety, that such is not the case.3 Rather, we
read section 622.012(b) as permitting the operation of a properly bonded ready-mixed concrete truck
with such a gross load unless the Texas Transportation Commission has made a finding pursuant to
section 62 1.102 that a lower maximum gross weight of vehicles and their loads is necessary on a
particular highway or road because “heavier maximum weight would rapidly deteriorate or destroy
the road or a bridge or culvert along the road.” See id. fj 62 1.102(a).

        The general formula for determining the maximum weight at which a “vehicle may . . . be
operated over or on a public highway” outside a municipality or a state-maintained public highway
within a municipality   is determined by section 62 1.101 of the Transportation Code. See id.



          ‘See Letter from Honorable Clyde Alexander, Chairman, Committee on Transportation,         Texas House of
Representatives, to Honorable John Cornyn, Texas Attorney General (Sept. 13,200O) (on file with Opinion Committee).   .

        ‘See id.


         3See Letter from Mary Ann Courter, General Counsel, Texas Department of Public Safety, to Susan D. Gusky,
Chair, Opinion Committee, Texas Attorney General (Oct. l&2000) (on file with Opinion Committee) Fereinafter DPS
Brief]; Letter from Richard D. Monroe, General Counsel, Texas Department of Transportation,     to Honorable John
Cornyn, Texas Attorney General (Sept. 29,200O) ( on f 11e with Opinion Committee) [hereinafter TXDOT Brief].
The Honorable   Clyde Alexander     - Page 2      (JC-0343)




8 62 1.10 1 (Vernon Supp. 200 1). Additionally, section 62 1.102 of the Transportation Code provides
for the Transportation Commission to set particular maximum weights. Section 62 1.102 of the
Transportation Code reads in relevant part:

                    (a) The [Transportation Commission] may set the maximum
                gross weight of a vehicle and its load, maximum gross weight of a
                combination of vehicles and loads, maximum axle load, or maximum
                wheel load that may be moved over a state highway or a farm or
                ranch road if the commission finds that heavier maximum weight
                would rapidly deteriorate or destroy the road or a bridge or culvert
                along the road. A maximum weight or load set under this subsection
                may not exceed the maximum set by statute for that weight or load.




                    (e) This section does not affect a law that authorizes or provides
                for a special permit for a weight heavier than the maximum weight
                provided by law.




                    (g) This section does not apply to a vehicle delivering groceries,
                farm products, or liquefied petroleum gas.

Id. 8 621.102 (Vernon 1999) (emphasis added).

         The maximum weight must be set by an order entered in the commission’s minutes and must
be based upon an engineering and traffic investigation.   See id. 8 621.102(b), (c). It becomes
effective when posted. See id. fj 62 1.102(d).

        Section 622.0 12 of the Transportation   Code, setting weight limits for ready-mixed   concrete
trucks, reads as follows:

                    (a) A ready-mixed concrete truck may be operated on a public
                highway of this state only if the tandem axle load is not heavier than
                46,000 pounds and the single axle load is not heavier than 23,000
                pounds.

                    (b) A truck may be operated at a weight that exceeds the
                maximum single axle or tandem axle load limitation by not more than
                10 percent if the gross load is not heavier than 69,000 pounds.
The Honorable   Clyde Alexander     - Page 3      (JC-0343)




Id. 8 622.012 (emphasis added). Ready-mixed concrete trucks with tandem axle loads greater than
34,000 pounds require surety bonding to pay the state for any damage to a highway caused by their
operation. See id. 8 622.013.

        It has been suggested that section 622.012 provides an exception for ready-mixed concrete
trucks to the weight limitations on specific highways and bridges authorized by section 62 1.102.
We disagree.

         We note that section 621.102 provides that “[a] maximum weight or load set under this
subsection may not exceed the maximum set by statute for that weight and load.” Id. 9 62 1.102(a).
As a brief prepared by the Department of Transportation argues: “By choosing language to
recognize that different kinds of vehicles have different maximum weights under the various statutes,
the legislature made clear that it intended the commission’s authority to encompass all these
vehicles.“4 Indeed, were section 622.012 and the various other specific weight limitations of chapter
622 to be treated as exceptions to the power of the commission to set particular limitations on
specific highways and bridges, the second sentence of section 621.102(a) would be meaningless.
We are enjoined not to construe statutes so that their language is meaningless.      See TEX. GOV’T
CODE ANN. 5 3 11.02 l(2) (Vernon 1998) (entire statute intended to be effective).


         Vehicles containing only three kinds ofmerchandise - groceries, farm products, and liquified
petroleum - are specifically excepted from section 621.102. See TEX. TRANSP. CODE ANN.
9 62 1.102 (Vernon 1999). Ready-mixed concrete is not encompassed in any of these three kinds of
merchandise.     This office cannot increase the exceptions the legislature has explicitly given. See
Pub. Util. Comm ‘n v. Cofer, 754 S.W.2d 121, 124 (Tex. 1988) (“A court may not write special
exceptions into a statute so as to make it inapplicable under certain circumstances not mentioned in
the statute.“); accord Destec Energy, Inc. v. Houston Lighting & Power Co., 966 S.W.2d 792,797
(Tex. App.-Austin 1998, no pet.) (“A court may not add its own special exceptions into a statute.“);
 Voss Int ‘I Inc. v. Gen. Portland, Inc., 670 S.W.2d 771, 773 (Tex. App.-Austin           1984, no writ)
(“When the legislature states a specific exception, the legislative intent that the statute should apply
in all cases not excepted is clear.“).

        Nor are we persuaded by the argument that section 622.012 must present ready-mixed
concrete trucks with an unconditioned right of passage over all state highways and farm-to-market
roads because it is contained in a chapter entitled “Special Provisions and Exceptions for Oversize
and Overweight Vehicles.” SeeT~x. TRANSP. CODE ANN. 85 622.01 l-.017 (Vernon 1999) (relating
to vehicles carrying ready-mixed concrete). “[Tlhe title of a statute is not controlling over the
unambiguous language which appears in the body of the statute.” Hill v. Tex. Council Risk Mgmt.
Fund, 20 S.W.3d 209,214 (Tex. App.-Texarkana         2000, pet denied); see also Woodruffv. City of
Laredo, 686 S.W.2d 692, 695 (Tex. App.-San Antonio 1985, writ ref d n.r.e.). Moreover, in this
instance the word “exception” in the chapter title is itself ambiguous.        Are the “exceptions”
exceptions to all weight limitations in chapter 621, as this argument would suggest, or to section


        4TXDOT Brief, supra note2, at 3.
The Honorable      Clyde Alexander        - Page 4         (JC-0343)




62 1.10 1, which sets general maximum weights? Reference solely to the title of chapter 622, or to
that sentence of the Revisor’s Note to section 621.502 which provides that chapter 622 “provide[s]
several exceptions to the weight and size limitations provided by this chapter” will not answer that
question. See TEX. TRANSP. CODE ANN. 0 621.502 revisor’s note (Vernon 1999).

         We do not think it is significant that the legislature has not reiterated the power of the
commission to set specific load limits in chapter 622, as it has the power of counties and the federal
government.     See id. §§ 622.014, .016. Section 622.016 essentially indicates the legislature’s
awareness that, pursuant to the Supremacy Clause of the United States Constitution, state law cannot
permit higher load limits on federal highways than federal law allows. See id. 9 622.016. Section
622.014 reiterates the power of counties in this regard because counties, unlike the state, have only
such authority as is specifically provided by or necessarily implicit in a statutory grant. See id.
fj 622.014; see also Canales v. Laughlin, 214 S.W.2d451,453 (Tex. 1948). Accordingly, the power
of the cornmission having been granted in section 62 1.102, there is no necessity to reiterate it in
chapter 622.

         Further, we agree with the Department of Public Safety that the surety bond required by
section 622.0 13 is not a “special permit” within the meaning of section 62 1.102(e). Special permits
are dealt with in chapter 623 of the Transportation Code, “Permits for Oversize or Overweight
Vehicles.” Seegenerally TEX.TRANSP. CODE ANN. $6 623.001-.219 (Vernon 1999 & Supp. 2001).
That chapter covers special permits for a variety of such vehicles, including inter alia commercial
motor vehicles, heavy equipment, manufactured housing, portable building units, and oil well
servicing and drilling machinery. See id. $8 623.011, .07 1, .091, -12 1, .141. While some of these
permits require bonds, nothing in chapter 623 suggests that the surety bond required by section
622.013 constitutes a special permit.

        In our view, the perceived irreconcilability between these statutes can be harmonized by
holding that, pursuant to section 622.012, properly bonded ready-mixed concrete trucks with a gross
load not heavier than 69,000 pounds may be operated on public highways unless the particular
highway or bridge in question is subject to a lower maximum weight set by order of the Texas
Transportation Commission in accordance with section 621.102 of the Transportation Code. We
note that this interpretation is shared by the Department of Public Safety, the agency of the state
charged with enforcement of laws protecting the public safety, see TEX. GOV'T CODE ANN.
8 411.002(a) (Vernon Supp. 2001),5 and by the Department of Transportation, which is responsible
through the Transportation Commission, its governing body, for the promulgation of the load limits
in question, see TEX. TRANSP. CODE ANN. 4 621.102 (Vernon 1999). We further note that this




          ‘See also TEX. GOV’T CODE ANN. $3 411.003(a)          (V ernon   1998) (Public Safety Commission       controls
department);    .004 (Vernon Supp. 2001) (Public      Safety Commission    shall “formulate plans and policies   for . . .
enforcement    of. . . traffic, and safety laws.“).
The Honorable    Clyde Alexander       - Page 5        (JC-0343)




interpretation is of long standing! Indeed, correspondence attached to the Department of Public
Safety’s brief indicates that the department has so interpreted the statutory scheme since at least
1984.7 “Construction of a statute by the administrative agency charged with its enforcement is
entitled to serious consideration, so long as the construction is reasonable and does not contradict
the plain language of the statute.” Tarrant Appraisal Dist. v. Moore, 845 S.W.2d 820, 823 (Tex.
 1993); see also Rylander v. B&A Mktg. Co., 997 S.W.2d 326,331 (Tex. App.-Austin 1999, no pet.);
Tex. Att’y Gen. Op. Nos. JC-0330 (2001) at 2; JC-0164 (1999) at 5-6; JC-0117 (1999) at 6.




        6See DPS Bri ef and TXDOT Brief, supra note 2.

        7See DPS Brief, supra note 2 (correspondence   attached dated May 29,1984).
The Honorable   Clyde Alexander    - Page 6      (JC-0343)




                                       SUMMARY

                        Pursuant to section 622.012 of the Transportation     Code,
                properly bonded ready-mixed concrete trucks with a gross load not
                heavier than 69,000 pounds may be operated on public highways
                unless the particular highway or bridge in question is subject to a
                lower maximum weight set by order of the Texas Transportation
                Comrnission     in accordance   with section      621.102   of the
                Transportation Code.




                                              JOHN     CORNYN
                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee